


CONSULTING AGREEMENT


Consulting Agreement (this “Agreement”), dated August 17, 2015, by and between
Realization Services, Inc., a New York corporation (the “Consultant”), and
Imation Corp., a Delaware corporation (the “Client”). The Consultant and the
Client are sometimes referred to herein individually as a “Party”, and
collectively as the “Parties.”
WHEREAS, the Client desires to retain the Consultant, and the Consultant desires
to be retained by the Client, pursuant to the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as
follows:
1.
Term; Reporting; Supervision of Work; Primary Contact; Etc.

a.
This Agreement shall commence as of August 8, 2015 (the “Effective Date”) and
continue through October 2, 2015 (the “Term”), unless terminated earlier upon
seven (7) days’ prior written notice by the Client.

b.
The Consultant shall report to the Board of Directors (the “Board”) of the
Client and to the Strategic Alternatives Committee (the “Committee”) of the
Board. Subject to the foregoing, Barry L. Kasoff (“Mr. Kasoff”), in his position
as the Consultant’s President until his appointment as interim President of the
Client, and thereafter in his position as interim President of the Client, and
not in his capacity as a member of the Board or the Committee, will supervise
the day-to-day performance of the Services to be performed by the Consultant
pursuant to this Agreement as set forth in Sections 2 and 3 below. The
Consultant’s personnel shall be physically present at the locations of the
Client at such times and frequency as the Consultant may reasonably determine.
The Consultant will expend the time it deems necessary (in its professional
judgment) to perform the Services.

2.
Services

As directed by the independent members of the Board, the Client hereby engages
the Consultant to perform the following services (collectively with the services
described in Section 3 below, the “Services”) during the Term:
Services Relating to Secured Lenders and Other Parties
a.
Secured Lender – Assisting the Client to analyze and compare the appropriateness
of: (i) continuing the Client’s existing primary secured loan (the “Existing
Loan”) with Bank of America, N.A. (as agent and a lead lender) and JP Morgan
Chase Bank, N.A. and Wells Fargo Bank, National Association (as additional lead
lenders) (collectively, the “Existing Lender”) or (ii) replacing the Existing
Loan with a new asset-based secured lending relationship (a “New Loan”) with a
new lender (“New Lender”). In this connection, the Consultant will: (a) assist
the Client to seek one or more proposals from asset-based lenders with the
objective of obtaining a letter of intent, and possibly take steps to begin to
assist the Client to obtain a commitment letter, from a major New Lender for a
New Loan having a facility size of net less than $100,000,000 and


-1-

--------------------------------------------------------------------------------




significantly greater borrowing availability than exists under the Existing Loan
and (b) make a recommendation as to a New Loan for review and consideration by
the Board.
b.
Customers and Vendors – To the extent desired by the Client (in its reasonable
judgment), assisting the Client in its dealings with customers and vendors.

Review and Assessment of Business
c.
Assisting the Client to: (i) review and evaluate its overall business and
operations and historical, current and projected financial statements, financial
position, budget and operating performance, and business plans, (ii) identify
the critical areas of the Client’s business that need to be addressed, with a
strong focus on (A) reducing discretionary expenditures and overhead relating to
the Client’s legacy businesses, corporate functions and other areas, (B)
accounts receivable management, (C) inventory management, (D) accounts payable
management, (E) restructuring of corporate functions, (F) strategic analysis of
locations, and the projected utilization in operations and cost benefits of
owned versus leased facilities, and (G) analysis of profitability by location
(to the extent practicable or appropriate), and (iii) assess the Client’s
headcount, organizational and functional personnel structures, staffing and use
of human resources.

Formulation of Business Plan and Budget
d.
Based on the foregoing review and assessment, assisting the Client (via close
consultation with members of management (collectively, “Management”)) to
formulate: (i) a plan (a “Business Plan”) designed to enhance shareholder value
and (ii) an integrated, rolling, computer-based budget (the “Budget”) on a cash
basis for the Client’s operations covering: (A) weekly, the thirteen (13) weeks
ending on November 30, 2015, (B) monthly, the remainder of calendar year 2015
and (C) quarterly, calendar year 2016, such Budget to reflect the overall
Business Plan and include explanation of the underlying budget assumptions, and
projections for: (1) income statement, (2) balance sheet, (3) inventory, (4)
cost of sales, (5) selling, general and administrative expenses and (6) specific
employees or positions for staffing.

e.
As part of the Business Plan, assisting the Client to identify the action steps
needed to achieve the objective for each critical area set forth in the Business
Plan for Client’s legacy businesses (businesses other than the Nexsan Data
Storage and IronKey businesses) and the timetable(s) for the implementation of
such steps. Such objectives will include for the Client’s operations (other than
the Nexsan Data Storage and IronKey businesses): (i) reducing the workforce and
(ii) reducing operating losses (to zero, if feasible).

f.
Assisting the Client to include as part of the overall Business Plan: (i) a
restructuring plan for the Client’s legacy businesses, with the objective of
maximizing the cash flow generated from such legacy business segment (including
identification of business units recommended for divestiture or termination),
(ii) identification of non-core assets (of such legacy businesses and otherwise)
to be sold or otherwise disposed of, and the methods for such
sales/dispositions, (iii) measures to complete sales of assets and (if
necessary) divestiture transactions, (iv) measures to improve the Client’s cash
balance and achieve cash-flow breakeven if possible (excluding investments for
growth, such as approved research and development and capital investments) by
October 2, 2015, (v) monetizing assets, (vi) addressing vacation pay in order to
reduce liabilities, (vii) evaluation of bankruptcy as an option for certain
legal entities (whose liabilities exceed their asset value) and (viii)
provisions for adapting the overall sale(s) process to the pro


-2-

--------------------------------------------------------------------------------




forma requests of a leading potential buyer of the Client’s ongoing businesses
(if under exclusivity with such buyer).
g.
The Parties acknowledge and confirm that the objective of the Business Plan is
to assist the Client to position itself to improve shareholder value.

Time Frame for Approval of Business Plan and Budget


h.
The Consultant and the Client will endeavor to present to the Board for its
discussion and approval the Business Plan and accompanying Budget by September
8, 2015.

Services Relating to Detailed Development of Business Plan Action Steps


i.
As part of the Business Plan, assisting the Client to: (i) focus on each
critical area identified in the Business Plan and related Budget and identify in
further detail the action steps that the Client needs to take in order to
achieve the objective for that area and (ii) further develop for each critical
area the costs of and/or savings to be realized from the action steps, and
estimated timetables for implementing such steps. During development of the
Business Plan, the Budget and the detailed action steps, the Consultant will, to
the extent needed or appropriate, continue to make recommendations for improving
each critical area, and refine recommendations previously made.

Services Relating to Implementation of Business Plan and Budget; “Roadmap”


j.
The Consultant will identify appropriate components of the Business Plan that
the Client, with the assistance of the Consultant, may begin to implement
immediately.

k.
Assisting the Client to present to the Board (on a periodic basis) a “roadmap”
outlining the Client’s progress in implementing the Business Plan and the
Budget, and indicating decision-making aspects of such implementation for the
Board’s consideration.



Computer-Based Model


l.
The Consultant will use historical data drawn from information provided by the
Client to develop a computer-based financial model (i.e., the Budget) of the
Client’s operations. Such model will be formulated in close consultation with
Management. Such model is to be: (i) useful during the Term to help the Parties
to analyze the variables that affect the Client’s business (such as the impact
of various levels of overhead, etc.) and (ii) designed in a user-friendly manner
to enable the Client to use the model after the Term to perform further
analyses. The Consultant will perform some work on the financial model while
assisting the Client to formulate the Business Plan/Budget but most of the work
on such model will be done during implementation of the Business Plan/Budget.



Services Relating to Sales Efforts


m.
The Consultant will assist the Client to perform a due diligence evaluation of
the Client’s business and operations (i.e., sell-side or “reverse” due
diligence) to aid in preparing the Client for one or more possible
transaction(s) to sell its business (either as a whole or in parts) and to
enhance the Client’s value to prospective buyers. As part of such evaluation,
the Consultant will assist


-3-

--------------------------------------------------------------------------------




the Client in creating or supplementing the real and/or virtual “data room” to
be accessed by potential buyers that enter into an appropriate confidentiality
agreement with the Client. The Consultant will cooperate and work with Houlihan
Lokey as the Client’s financial adviser in support of efforts to identify
prospective buyer(s) and one or more possible sale transactions for
consideration by the Board. For the avoidance of doubt, the Consultant will not
be entitled to any additional fees or expense reimbursements other than those
provided in Section 6 below relating to any such transaction unless agreed to in
writing by the Client.


No Outcome Assured


n.
The Parties confirm that the objective of the Business Plan and the Budget is to
assist the Client to achieve the specific objectives to be set forth therein.
Notwithstanding such objectives, and the good faith efforts the Client may
expend to achieve them, the Parties acknowledge that future events and results
cannot be foreseen or guaranteed.

Additional Services




o.
If Consultant, in performing any of the Services, determines (in its reasonable
discretion following consultation with the Client’s General Counsel) that it is
advisable to obtain the advice or opinion of legal counsel on issues relating to
the Client or to this engagement, Consultant may consult with counsel of its own
choosing (other than the Client’s existing counsel). The reasonable attorneys’
fees and disbursements relating to any such consultation shall be an expense of
the Client, provided that total attorneys’ fees/disbursements for this purpose
may not exceed $7,500 per month without the prior approval of the Board.



Collaboration with Other Consultants


p.
The Client intends to retain the firm of Alvarez & Marsal (“Alvarez”), or
another firm, to perform (or assist in performing) certain aspects of the
Services described above. The Client shall determine such specific aspects and
the related responsibilities after discussions with the Consultant and with
Alvarez or such other firm. Currently, the Client contemplates that it may
request the involvement of two to three consultants from Alvarez or such other
firm. In this regard, Consultant will coordinate with and allocate
responsibilities to Alvarez (or such other consulting firm) in connection with
this engagement as and to the extent the Client and the Consultant determine to
be appropriate.



3.
Matters Relating to Services; Meetings with Board

During the Term, the Client shall: (i) provide the Consultant’s personnel with
reasonable access to the Client’s locations to facilitate the performance of the
Services and (ii) furnish promptly such financial statements, business records
and other documents and instruments as the Consultant may specify as necessary
or desirable for its performance of the Services. The Consultant shall meet with
the Committee and/or the Board from time to time as the Committee or the Board
(as the case may be) may specify.
4.
Consulting Team, Etc.


-4-

--------------------------------------------------------------------------------




The Consultant’s team for the performance of the Services will consist of two of
the Consultant’s staff under the direction of Mr. Kasoff in his position as
Consultant’s President until his appointment as interim President of the Client,
and thereafter in his position as interim President of the Client. Such staffing
will be subject to the Consultant’s usual practices for granting vacation and
other personal time to its personnel. In the event that a member of the
Consultant’s team becomes unavailable (for a reason beyond the Consultant’s
control, or otherwise), the Consultant may replace such team member with an
alternative staff member having (in the Consultant’s reasonable judgment)
equivalent skills and abilities. In addition, at its option the Consultant may
from time to time staff performance of the Services (either on-site, off-site or
both) with additional personnel. In all events, the Consultant’s staffing of the
Services will be subject to the fee arrangement set forth in Section 5 below.
5.
Compensation for Services; Expenses and Disbursements

The Client shall pay to the Consultant the following compensation for
performance of the Services:
a.
Weekly Fees – Subject to Section 5(b) below, a fee (a “Weekly Fee”) for the work
of Mr. Kasoff and each other staff person of the Consultant per week, as
follows: (a) $35,000 for Mr. Kasoff’s full-time (i.e., not less than 40 hours)
performance of Services during such week and (b) $25,000 for each individual
staff person’s full-time (i.e., not less than 40 hours) performance of Services
during such week, provided that if Mr. Kasoff, or if such a staff person,
devotes less than forty (40) hours to performing Services during such week then
the applicable Weekly Fee (i.e., $35,000 or $25,000, as the case may be) shall
be proportionately reduced to reflect the lower number of hours. Notwithstanding
the foregoing, following the appointment of Mr. Kasoff as interim President of
the Client, the Consultant will not receive any fees for the work done by Mr.
Kasoff in connection with this Agreement, it being expressly understood that Mr.
Kasoff will receive compensation from the Client for his services as interim
President of the Client and that such compensation will take into account Mr.
Kasoff’s role in overseeing the work of the Consultant hereunder.



b.
Limitations on Fees; Reporting of Time – In no event shall the Weekly Fees for
any week during the Term exceed (in the aggregate) $85,000 (or, following Mr.
Kasoff’s appointment as interim President of the Client, $50,000), irrespective
of the number of staff persons that the Consultant may devote to performance of
the Services. The Consultant will report to the Client the individual time
devoted to performance of the Services during each week in increments of
one-tenth of an hour (i.e., six minutes). For this purpose, travel time of the
Consultant’s personnel from home or from the Consultant’s offices will not be
reported or counted, and travel time between the Client’s office and facility
locations will be reported and counted.



c.
Expenses/Disbursements – The Client will reimburse the Consultant weekly, in
accordance with Section 6(b) below, for all pre-approved, out-of-pocket expenses
the Consultant and/or its personnel incur in performing the Services and
traveling to perform the work. Such out-of-pocket expenses will include air
travel costs; hotel, lodging and local travel costs; meals while traveling and
working on-site; and incidental expenses (such as overnight mail charges, office
supplies, etc.). Expenses in an amount of $1,000 or more will be subject to
prior approval by the Client’s Vice President and Chief Financial Officer, Mr.
Scott Robinson. For purposes of the foregoing, all air travel will be
pre-booked, or charged to the Client, in coach (to reduce airfare costs).




-5-

--------------------------------------------------------------------------------




6.
Invoices; Payments; Certain Remedies

a.
Invoices On Monday of each week (commencing Monday, August 17, 2015), the
Consultant will invoice the Client for the Weekly Fees and expense
reimbursements relating to the Services rendered during the previous week (each,
an “Invoice”). The Consultant's week shall commence each Saturday and run
through the following Friday. Each Invoice shall include the Weekly Fees due and
an itemized list of the reimbursable expenses incurred by the Consultant.



b.
Payments Subject only to the requirements set forth in Section 6(a) above, the
Client shall pay to the Consultant, not later than three (3) Business Days after
its receipt of each Invoice and in immediately available funds, the total of the
Weekly Fees and reimbursable disbursements set forth in such Invoice. The Client
shall make each payment via wire transfer to the account of Consultant as
specified by Consultant in its invoice or by separate written instruction. If an
invoiced amount is due on a date that is not a Business Day such due date shall
be extended to the next Business Day.



c.
Certain Remedies If the Client fails timely to make a payment as required under
Section 6(b) above or under any other provision of this Agreement, or if the
Client materially breaches any other provision of this Agreement, then the
Consultant may give the Client written notice specifying such failure or breach.
If the Client fails to cure such breach within three (3) Business Days after its
receipt of such notice: (i) the Consultant may suspend or discontinue the
performance of the Services or terminate this Agreement without any further
liability or obligation to the Client, without limitation as to the Consultant's
rights and remedies to obtain full payment of all amounts and disbursements due
or to become due in accordance with the terms and conditions of this Agreement
and/or (ii) either Party may seek an arbitral determination of any disputed or
unpaid amount invoiced under this Section 6 in accordance with Section 12(c)
below. For purposes of this Agreement, “Business Day” means any day other than a
Saturday, Sunday or holiday on which commercial banks in New York City are
required or authorized to close.



7.
Retainer

Simultaneously with the Parties’ execution and delivery of this Agreement, the
Client shall pay to the Consultant, by wire transfer of immediately available
funds to the account specified in Section 6(b) above, a retainer of $85,000
against sums due and owing to the Consultant under this Agreement. The
Consultant, in its sole discretion, may hold such retainer as security against
amounts to be paid or apply such balance to pay amounts due and owing but
unpaid.
8.
Return of Documents and Property; Certain Representations

a.
Upon the expiration or termination of the Term, and provided all amounts due to
the Consultant hereunder have been paid, the Consultant shall (upon written
request from the Client) deliver to the Client all documents and materials
relating to the Client's business. The Consultant may retain copies of documents
and materials comprising the Consultant's work product, and shall pay the cost
of such delivery and for copies of its work product.



b.
Each Party represents and warrants to the other that: (a) it has the full power
and authority to be bound by the terms and conditions set forth herein and to
execute all documents and perform all acts required hereby and (b) neither the
delivery of this Agreement nor the performance of any obligations contemplated
hereunder will result in any material breach or default under any


-6-

--------------------------------------------------------------------------------




agreement or understanding, or any violation of any law or regulation, to which
it is a party or is subject.


9.
Indemnification

a.
The Client shall indemnify and hold the Consultant harmless from and against all
losses, damages, liabilities, claims, demands, lawsuits, costs and expenses,
including reasonable attorneys’ fees and disbursements, that the Consultant in
its role as a consultant under this Agreement may incur or be liable for arising
out of or in connection with any of the following: (i) any (alleged or actual)
false, misleading, inaccurate or incomplete information provided by the Client
to the Consultant, or any (alleged or actual) omission by the Client of any
material fact, in connection with the Consultant’s performance of the Services,
(ii) any matter arising from the Consultant's rendering of the Services other
than claims resulting from the Consultant's gross negligence, willful misconduct
or material breach of its obligations hereunder, (iii) any matter relating to,
arising out of or concerning the business, services, finances, liabilities,
obligations, or other affairs of the Client or (iv) the collection by the
Consultant of sums due to be paid by the Client pursuant to this Agreement or
otherwise relating to the Consultant's enforcement of this Agreement. In
connection with the Client’s indemnification obligations, the Client shall
reimburse the Consultant promptly for, or at the Consultant’s option advance
amounts sufficient to cover, any legal and other fees and expenses, provided
that the Consultant agrees to repay any and all such amounts so advanced if it
shall ultimately be determined that the Consultant is not entitled to be
indemnified therefor.



b.
The Consultant shall indemnify and hold the Client harmless from and against all
losses, damages, liabilities, claims, demands, lawsuits, costs and expenses,
including reasonable attorneys’ fees and disbursements, that the Client may
incur or be liable for arising out of or in connection with any of the
following: (i) any claims resulting from the Consultant's gross negligence or
willful misconduct in its rendering of services to the Client pursuant to this
Agreement, or material breach of its obligations hereunder or (ii) the Client’s
enforcement of this Agreement.



10.
Confidentiality

a.
Each Party shall hold in confidence this Agreement and make it available only:
(i) to other persons as may be necessary to comply with applicable securities
and other disclosure requirements, (ii) on a need-to-know basis to facilitate
the Consultant’s performance of the Services, (iii) to its professional advisors
and (iv) in the Client’s case, to its lender.



b.
The Consultant may be furnished with or may otherwise receive or have access to
proprietary information relating to the finances, client lists, business plans
and processes, marketing plans, business strategies, technical data and other
matters of the Client (collectively, the "Confidential Information"). The
Consultant acknowledges that the Confidential Information to be furnished is
confidential and that any disclosure or use of the same by the Consultant,
except as provided in this Agreement or necessary for the Consultant to perform
the Services, may harm the Client. The Consultant agrees that it will not use
the Confidential Information for any purpose except as contemplated by this
Agreement and agrees that it will not disclose Confidential Information to any
third party provided that: (i) the Confidential Information furnished may be
disclosed to the Consultant’s personnel and attorneys who require the same for
the purpose of performing the Services or in connection with collection of
amounts due to the Consultant (it being understood


-7-

--------------------------------------------------------------------------------




that the Consultant will inform such personnel and attorneys of the confidential
nature of such Confidential Information and direct them to treat such
Confidential Information confidentially) and (ii) disclosure may be made as
required under applicable law, legal process or court order if the Consultant’s
counsel determines it is necessary and the Consultant gives prior written notice
to the Client and cooperates in all reasonable respects with the Client (at the
Client’s expense) in the Client’s efforts to limit such disclosure. The
limitations herein shall not apply to Confidential Information that: (A) is or
becomes publicly known other than by breach of this Agreement by the Consultant
or (B) is given to the Consultant by someone else who is not obligated to
maintain confidentiality (other than the Existing Lender or a New Lender).


11.
Limitation of Liability; Assignment and Notices

a.
In no event shall the Consultant be liable, in damages or otherwise, to the
Client for any good faith error of judgment or other act or omission performed
or omitted by the Consultant under or otherwise in respect of this Agreement,
except for acts or omissions that constitute gross negligence, willful
misconduct or a material breach hereof on the part of the Consultant.
Furthermore, in no event shall the Consultant be liable, as a direct or indirect
result of the performance of its duties under this Agreement, for: (a) special,
indirect, consequential or punitive damages or lost profits or (b) any amount
that exceeds the aggregate compensation (exclusive of costs, expenses and other
amounts reimbursed to the Consultant under this Agreement) that the Consultant
shall have actually received pursuant to this Agreement.



b.
Neither Party may transfer or assign this Agreement without the prior written
consent of the other Party, except that the Client may assign this Agreement to
any entity that is an affiliate of the Client provided that: (i) the assignee
assumes in writing all obligations of the Client under this Agreement and (ii)
the Client remains liable for the due performance of the Client’s obligations in
this Agreement. Any purported assignment in violation hereof shall be ab initio
null and void.



c.
Any notice required or permitted under this Agreement shall have been
effectively made or given if in writing and either: (a) personally delivered, or
(b) delivered by a reputable overnight delivery service, prepaid for next-day
delivery. Unless otherwise changed by notice delivered in accordance with these
provisions, notice shall be properly addressed to the Consultant at: Realization
Services, Inc., Attention: Barry L. Kasoff, President, 124 David’s Hill Road,
Bedford Hills, New York 10507, with a copy to: Michael D. Friedman, Esq.,
Troutman Sanders LLP, 875 Third Avenue, New York, New York 10022; and properly
addressed to the Client at: Imation Corp., Attention: John Breedlove, Vice
President and General Counsel, 1 Imation Way, Oakdale, Minnesota 55128.



12.
Independent Contractor; Governing Law; Dispute Resolution

a.
In performing the Services under this Agreement, the Consultant shall serve as
an independent contractor of the Client, and not in a fiduciary relationship
with the Client. Nothing in this Agreement establishes a partnership,
association, principal/agent or similar relationship. Nothing in this Agreement
limits or otherwise affects Mr. Kasoff’s fiduciary duties to the Client as a
member of the Board and the Committee and as the Client’s interim President.



b.
This Agreement shall be construed in accordance with, governed by and enforced
under the laws of the State of New York without regard to principles of
conflicts or choice of laws.


-8-

--------------------------------------------------------------------------------






c.
Any controversy or claim arising out of or relating to this Agreement shall be
submitted by the Parties to mandatory, binding arbitration in accordance with
the following provisions. In the event that the Parties are unable to resolve
any dispute under or relating to this Agreement, either Party may commence an
arbitration proceeding to resolve such dispute. Any such arbitration shall be
conducted in St. Paul, MN by the American Arbitration Association (the "AAA") in
accordance with the expedited arbitration procedures under the Commercial
Arbitration Rules of the AAA, and the arbitrator's determination with respect to
any dispute shall be final and binding on the Parties and not subject to appeal
or review (judicial or otherwise) on any ground, except as may be permitted by
applicable law, provided that nothing herein contained shall be construed to
limit or prohibit either Party from applying to any court of competent
jurisdiction for injunctive or other provisional relief to prevent or enjoin any
violation of its rights under this Agreement. From and after the commencement of
any such arbitration and until the final award therein, each Party shall be
liable for one-half of: (i) the out-of-pocket filing fees charged in connection
with the commencement of such arbitration, and (ii) the costs and expenses of
the arbitrator, provided that the arbitrator shall be entitled, as part of the
final award in such arbitration, to award to the prevailing Party therein such
of its attorneys' fees and disbursements and other fees, costs and expenses as
the arbitrator may deem necessary or appropriate.



13.
Miscellaneous

a.
Neither Party intends this Agreement to benefit or create any right or cause of
action in any person or entity other than the Parties hereto. Any failure on the
part of either Party to enforce any of its rights shall not constitute a waiver,
and shall apply only to the specific event at hand and not constitute a waiver
or abandonment of any other rights.



b.
If a provision of this Agreement is found to be illegal, invalid or
unenforceable, such finding shall not affect the legality, validity or
enforceability of the other provisions, which shall remain in effect. This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all other agreements and understandings
between the Parties with respect to such subject matter. This Agreement may not
be changed or modified except by a writing signed by an authorized
representative of each of the Parties.



c.
Notwithstanding any termination or expiration of this Agreement, the following
Sections shall survive and remain in full force and effect for the periods set
forth below: (i) Sections 1, 5, 6, 7 and 8, until the final resolution of the
rights and obligations of the Parties therein, (ii) Section 9, until all
possible claims for indemnification thereunder have either been adjudicated to a
final, non-appealable conclusion, or extinguished under applicable statutes of
limitation, and (iii) Sections 10, 11, 12 and this Section 13, until the
foregoing Sections mentioned in this subsection (c) are no longer in effect.



d.
This Agreement is the result of negotiations between the Parties and their
counsel, and shall not be construed in favor of or against any Party by reason
of the extent to which such Party or its counsel participated in the drafting of
this Agreement. This Agreement may be signed in counterparts, and a signature on
behalf of a Party that is delivered to the other Party via .pdf scan or
facsimile will have the same effect as a duly delivered original signature.






-9-

--------------------------------------------------------------------------------






[Remainder of page intentionally left blank]

-10-

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.


CLIENT:
 
CONSULTANT:
IMATION CORP.
 
REALIZATION SERVICES, INC.
 
 
 
By: /s/Joseph DePerio
 
By: /s/Barry L. Kasoff
Joseph DePerio
 
Barry L. Kasoff
Its Chairman of the Board of Directors
 
Its President


-11-